Exhibit 99.2 MANAGEMENT DISCUSSION & ANALYSIS OF FINANCIAL CONDITIONS & RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2014 FORM 51-102F1 SILVERCREST MINES INC. Table of Contents Page HIGHLIGHTS OF SECOND QUARTER AND SIX MONTHS ENDED JUNE 30, 2014 2 SUBSEQUENT EVENTS 4 OVERVIEW OF THE BUSINESS 4 OUTLOOK 4 RESULTS OF OPERATIONS 5 NON-IFRS PERFORMANCE MEASURES 6 SUMMARY OF QUARTERLY RESULTS 8 CASHFLOWS 9 LIQUIDITY AND CAPITAL RESOURCES 10 SANTA ELENA MINE 11 EXPLORATION PROPERTIES 12 OUTSTANDING SHARE CAPITAL 13 COMMITMENTS 13 CONTINGENCIES 13 RELATED PARTY TRANSACTIONS 13 OFF BALANCE SHEET ARRANGEMENTS 13 FINANCIAL INSTRUMENTS 14 CRITICAL JUDGMENT AND ESTIMATES 14 CHANGES IN ACCOUNTING STANDARDS 15 CAUTIONARY STATEMENT AND FORWARD-LOOKING STATEMENT DISCLAIMER 16 DISCLOSURE CONTROLS AND PROCEDURES and internal control over financial reporting 17 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS 17 QUALIFIED PERSON 17 This Management’s Discussion and Analysis (“MD&A”) is an overview of the activities of SilverCrest Mines Inc. (the “Company” or “SilverCrest”) for the three and six months ended June 30, 2014. The MD&A is intended to help the reader understand the Company’s operations, financial performance and present and future business environment. The MD&A should be read in conjunction with the unaudited condensed consolidated interim financial statements for the three and six months ended June 30, 2014 and 2013, and the related notes contained therein which have been prepared under International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. The following should also be read in conjunction with the audited consolidated financial statements, the related MD&A and Annual Information Form for the year ended December 31, 2013, and all other disclosure documents of the Company. All amounts are stated in United States dollars (US$) unless Canadian dollars (CAD$) are indicated. Additional information related to the Company is available for view on SEDAR at www.sedar.com and on the Company’s website www.silvercrestmines.com. The date of this MD&A is August 13, 2014. This MD&A contains forward looking information. Reference to the risk factors described in the “Cautionary Statement” on page 16 of this MD&A is advised. Cautionary Note to U.S. Investor’s concerning Estimates of Reserves and Measured, Indicated and Inferred Resources: This MD&A has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws. The terms “mineral reserve”, and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended. These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves, and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7, and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to contained ounces. Accordingly, information contained in this MD&A contains descriptions of mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations there under. HIGHLIGHTS OF SECOND QUARTER AND SIX MONTHS ENDED JUNE 30, 2014 Financial and Operating Highlights: Q2 2014 6 MONTHS 2014 Cash flow from operations (1) (3) $ $ Cash flow from operations (1) (3) per share $ $ Cash cost per AgEq ounce sold (2) (3) $ $ All-in sustaining cash cost per AgEq ounce sold (2) (3) $ $ Revenues $ $ Net earnings $ $ Net earnings per share $ $ Adjusted earnings per share (3) $ $ Silver ounces produced Gold ounces produced Silver equivalent ounces produced (2) Silver ounces sold Gold ounces sold Silver equivalent ounces sold (2) (1) Cash flow from operations before changes in working capital items. (2) Silver equivalent (“AgEq”) ounces consist of the number of ounces of silver production/sold plus the number of ounces of gold production/sold multiplied by a 60:1 gold price to silver price ratio. Prior to Q1 2014, the AgEq ratio was based on the spot gold price to the spot silver price at the quarter end dates for financial reporting. All numbers are rounded. (3) These are Non-IFRS performance measures. The Company presents these measures to provide additional information regarding the Company's financial results and performance (refer to NON-IFRS Performance Measures section for calculation details). HIGHLIGHTS OF SECOND QUARTER AND SIX MONTHS ENDED JUNE 30, 2014 (continued) The first half of 2014, was full of challenges as the Santa Elena Mine transitioned from an open pit heap leach to an underground operation utilizing a conventional 3,000 tonne-per-day (“tpd”) mill and Counter Current Decantation / Merrill Crowe (“CCD/MC processing”) facility. Open pit mining activities were discontinued on April 4 2014, which necessitated the acceleration of underground mining and development. Only 12,035 tonnes were loaded on the leach pad during the second quarter with, all high grade ore extracted from the underground stockpiled for milling during Q3, 2014. As a result of closing the open pit three months ahead of schedule, phasing out production from the heap leach operation and starting up the new processing facility, Santa Elena’s actual production for the second quarter and six months ended June 30, 2014, were lower than the comparable periods of 2013. Other Second Quarter highlights · Santa Elena Expansion Project – Commissioning of Santa Elena’s new 3,000 tpd mill and CCD/MC processing facility commenced on May 1, 2014, with a planned three month ramp up period. · Subsequent to June 30, 2014 – Silvercrest announced the mill and CCD/MC processing facility has been successfully commissioned as of August 1, 2014 (refer to “Subsequent Events” section). · The commissioning phase involved testing all aspects of the facility and remediating issues that arose. As planned, the mill feed during the commissioning period came from the leach pad reserve (“pad ore”), with blending of higher grade underground ore to start in August. Preliminary recovery estimates for the new mill indicate that projected recoveries of 92% of Au and 67.5% of Ag will be achieved. · Operational changes in mine schedule due to early pit closure necessitated the acceleration of underground mining and development. During the second quarter, approximately 25,800 tonnes of development ore were mined and stockpiled for future mill processing. The ore grade is 1.50 gpt Au and 110.67 gpt Ag, which is consistent with current reserve models. · The new long-hole drill arrived at Santa Elena on June 12, 2014.All underground production equipment purchased by the Company (1 long-hole drill and 3 LHD’s) is now on site. SilverCrest personnel will undertake all production mining from Avoca stopes (mining from the bottom up with subsequent back-filling), and all development work will continue to be done by a contractor. Production stoping is scheduled to begin in August. · Underground close-spaced definition drilling commenced in May to better define reserves for initial and longer term stope production. Initial results from this detailed drilling reconcile closely with the underground reserve model. Results will be announced once compilation is complete. · Corporate –SilverCrest announced the results of its Annual General Meeting of Shareholders (“AGM”) held Tuesday June 13, 2014, in Vancouver, B.C. Shareholders voted in favour of all items of business, as follows; o the election of each director nominee – Dunham L. Craig, J. Scott Drever, N. Eric Fier, Ross O. Glanville, Barney Magnusson, George W. Sanders, Graham C. Thody, o to reconfirm the Company’s shareholder rights plan, o to re-appoint Davidson & Company, Chartered Accountants, as auditor of the Company. · SilverCrest is extremely pleased with the election of Mr. Dunham Craig to the Board. Mr. Craig has 26 years in the mining industry which has encompassed all aspects of mining projects and operations, progressing from exploration discovery to feasibility, financing, permitting, construction and production related to two mines. He has extensive experience in Canada, Central America and Mexico with groups such as Wheaton River Minerals Inc. and Glencairn Gold Inc. and has worked in development, construction and production in Latin America for over 15 years. Mr. Craig is currently President and CEO of Geologix Explorations and brings to the Board a broad range of hands-on experience in all aspects of the mining sector. · At the Board of Directors meeting following the AGM, Mr. Graham C. Thody was appointed Non-Executive Chairman of the Company, replacing Mr. J. Scott Drever who had previously served as Executive Chairman. Mr. Drever remains Chief Executive Officer and a Director of the Company. Mr. Thomas Keating, Corporate Controller was appointed VP Finance for the Company. Mr. Barney Magnusson remains Chief Financial Officer and a Director of the Company. Graham C. Thody was re-appointed Chair of the Audit Committee; George W. Sanders was re-appointed Chair of the Corporate Governance and Nominating Committee and Ross. O. Glanville was re-appointed Chair of the Compensation Committee. Mr. Craig replaced Mr. Thody as a member of the Corporate Governance and Nominating Committee. SUBSEQUENT EVENTS · Santa Elena Expansion Project – On August 11, 2014, SilverCrest announced that the new 3,000 tpd mill and CCD/MC processing facility at Santa Elena had been successfully commissioned as of August 1, 2014. This is another major milestone achieved as SilverCrest continues systematic and responsible growth. SilverCrest will continue to adjust and optimize all the components of the facilities in efforts to achieve through-put tonnages at or above the nameplate capacity of 3,000 tpd. In determining commissioning completionmanagement considered the following criteria; ●
